Case 2:12-cv-05583-SIL Document 256 Filed 01/27/20 Page 1 of 1 PageID #: 3067




UNITED STATES DISTRICT COURT                                         CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                         MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                              DATE: 1/27/2020
        U.S. MAGISTRATE JUDGE                                        TIME: 10:30 am

CASE: CV 12-5583(SIL) Mendez v. US Nonwovens

TYPE OF CONFERENCE: STATUS                                           FTR: 10:25-10:29


APPEARANCES:
     For Plaintiff:    Steven Moser

       For Defendant: Michael Schmidt

THE FOLLOWING RULINGS WERE MADE:
☐    Scheduling Order entered.

☐      The court has adopted and So Ordered the joint proposed scheduling order [        ]
       submitted by the parties.

☐      The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
       The action will be tried in accordance with the discretion and the trial calendar of the
       District Judge.

☒      Other: Status conference and motion hearing held. Docket entry, [253] has been granted
       for the reasons set forth on the record.

COURT APPEARANCES:
The following conference(s) will be held in courtroom 820 of the Central Islip courthouse:

              5/1/2020 at 11:00 am          : Status conference




                                                     SO ORDERED

                                                     /s/Steven I. Locke
                                                     STEVEN I. LOCKE
                                                     United States Magistrate Judge
